Exhibit 10.54

Motorola Solutions, Inc.

2012-2014 LRIP Terms

 

Design

Feature

   2012-2014 LRIP Performance
Cycle    Three years from 2012-2014 Eligible
Population    CVP and above Performance
Criteria   

Relative Total Shareholder Return (TSR)

TSR Defined as:

Ending stock price

    Daily average during the final three months of the Performance Cycle

+ Value of reinvested dividends        

= Total ending value                            

– Beginning stock price

    Daily average during the three months preceding the Performance Cycle

= Total value created

÷ Beginning share price

    Daily average during the three months preceding the Performance Cycle

= Total shareholder return

Negative TSR
Component    If the resulting TSR performance for Motorola Solutions is
negative, the Committee will have negative
discretion to reduce the final payout up to a 25% reduction of the calculated
payout. Comparator
Group    Aruba Networks, Inc.    Johnson Controls, Inc.    Danaher Corp.    JVC
Kenwood Corp.    Eaton Corp.    NCR Corp.    Emerson Electric Co.   
Parker-Hannifin Corp.    Harris Corp.    Raytheon Co.    Honeywell
International, Inc.    Rockwell Collins, Inc.    Ingersoll-Rand PLC    TE
Connectivity Ltd.    Intermec, Inc.    Tyco International Ltd. Payout Scale   

LOGO [g280303g31o99.jpg]

A comparator company must be publicly traded on or after July 1, 2013, to be
included in the TSR rank
among other companies at the end of the performance cycle.

 

1



--------------------------------------------------------------------------------

Exhibit 10.54

 

In the event a comparator company stops being publicly traded before July 1,
2013, the company will be excluded from the
TSR rank at the end of the performance cycle and the payout scale will be
adjusted as follows:

  

Payout Scale If 15 Comparator Companies:

LOGO [g280303g87e62.jpg]

 

  

Payout Scale If 14 Comparator Companies:

LOGO [g280303g76l97.jpg]

   

Payout Scale If 13 Comparator Companies:

LOGO [g280303g30b18.jpg]

  

Payout Scale If 12 Comparator Companies:

LOGO [g280303g81a10.jpg]

 

2